UNITED STATAES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RUSLAN MIRVIS,
Plaintiffs,
-against-

HERMAN QUAY, Warden; ELEAZAR GARCIA,

Associate Warden; JONATHAN WHITE, Captain; 19 Civ. 02573 (LDH)(VMS)
“JOHN” POE, Lieutenant; “JOHN” METZGER,

Lieutenant; “JOHN” CALIXTE, Correction Officer; DECLARATION OF SERVICE
“JOHN DOE” #1-3, Correction Officers; “G.”

GONZALEZ, Correction Officer; “TANE DOE,” Correction

Officer; and Counselor MURAY “DOE,”

Defendants.
storm -- -X

 

I, DEAN L, PILLARELLA, ESQ., an attorney dualiy admitted and licensed to practice
law before the United States District Court of the Eastern District of New York and the courts of
the State of New York, affirm and declare the following to be true under penalty of perjury:

Tam over 18 years of age, am not a party to this action, and am an associate attorney at
HELD & HINES, LLP, attorneys for Plaintiff, RUSLAN MIRVIS, in the above-titled action. My
office is located at 2004 Ralph Avenue, Brooklyn, NY 11234.

That on the 20th day of November, in the year 2019, at approximately 1:00 p.m., I
personally served respective copies of the above-action’s November 4, 2019, Supplemental
Summons and Amended Complaint by personally delivering the same upon Defendants
HERMAN QUAY, ELEAZAR GARCIA, JONATHAN WHITE, “JOHN” METZGER at 80 29%
Street, Brooklyn, NY 11232, toa HEIDI PRATESI, who identified herself as an attorney and agent
authorized to accept service thereat on behalf of the foregoing Defendants.

A description of the person served is as follows: Approx. age: 30-40 yrs, approx. weight:
120-130 Ibs., approx. height: 5°5-5’7, sex: female, skin: Caucasian/white.

FY fay

Dean L. Pillarella, Esq.

Dated: Brooklyn, NY
November 21, 2019

 
